Exhibit 10.2
Aruba/Alcatel-Lucent
AMENDMENT #2 TO OEM SUPPLY AGREEMENT
This Amendment is made and entered into as of February 22, 2007 by and between
Alcatel USA Sourcing, Inc (fka Alcatel Internetworking, Inc.) (“Alcatel”) and
Aruba Networks, Inc. (fka Aruba Wireless Networks, Inc) (“Supplier”), and amends
the OEM Supply Agreement dated March 18, 2005 (the “Agreement”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Agreement.
RECITALS
A. Alcatel and Supplier desire to amend the Agreement to revise the Warranty
term and Support pricing provided by Supplier.
B. In accordance with Section 18.9(a) of the Agreement, any term of the
Agreement may be amended or waived only with the written consent of both
parties.
The parties agree as follows:
1. The following is to replace Section 7.7. (ii) and (iii) Warranty:
“(ii) For a period of [***] after the date the Products are sold to Alcatel, the
Product (other than any Software incorporated into the Product) shall conform to
the Specifications and be free from defects in design, materials and
workmanship; and
(iii) For a period of [***] after the date the Products are sold to Alcatel, the
Software incorporated into the Product shall conform to the Specifications.”
2. The following is to replace the Support pricing in Schedule 3.1. Alcatel
agrees to pay Supplier the following percentages of the Alcatel actual purchase
price for all Product sold by Alcatel in the given year as describe below.
Notwithstanding the above, those Products purchased for Alcatel’s internal use
or demonstration purposes shall not be included in the actual purchase price
total describe in the “Periods” below. Alcatel will make the following Support
payments to Supplier on a quarterly basis:
[***]

 

 



--------------------------------------------------------------------------------



 



3. Payment for previous amounts owing. For certainty, the Parties agree and
confirm that Alcatel will calculate all amounts owing for Support as though this
Amendment had been in force since the Effective Date of the Agreement.
IN WITNESS WHEREOF, Aruba and Alcatel have each caused this Amendment to be
executed by its duly authorized representative, as of the day and year first
above written.

                  ALCATEL USA SOURCING, INC.   ARUBA NETWORKS, INC.    
 
               
By:
  /s/ E. Afshalimi
 
  By:   /s/ Alexa King
 
   
 
  Print Name: For Tom Burns / E. Afshalimi       Print Name: Alexa King    
 
  Title: President, EBG       Title: Senior Director, Legal Affairs    
 
  Date: 4/4/2007       Date: 4/20/07    

 

- 2 -